Citation Nr: 0622482	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  99-08 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to an increased rating for lumbar 
paravertebral myositis, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 1998 and later 
by the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO).   

The issue of entitlement to an increased rating for lumbar 
myositis addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claimed in-service stressors have been 
corroborated by service records.

2.  The veteran has a medical diagnosis of post-traumatic 
stress disorder based on his in-service stressors.

3.  The veteran sustained a significant left knee injury in 
service, and has had continuity of symptomatology since that 
time.





CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304 
(2005).

2.  Residuals of a left knee injury were incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that each of the requirements of a 
duty to assist notice has been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in April 2003, August 2003, and November 2003 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letters adequately told the veteran to 
submit any additional evidence that he had in his possession.  
In this regard, the letters advised him that it was his 
responsibility to make sure the RO received all requested 
records that were not in the possession of a Federal 
department or agency.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The veteran's initial duty to assist letter was not provided 
prior to the adjudication of his claim.  However, he was 
provided an opportunity to submit additional evidence, and 
there was no prejudice to the veteran resulting from the 
timing of the letters.  Although the record reflects that the 
RO has not provided notice with respect to the initial-
disability-rating and effective-date elements of the claims, 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
those matters are not currently before the Board and the RO 
will have the opportunity to provide the required notice 
before deciding those matters.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records, service personnel records, and post service 
treatment records have been obtained.  He has had a hearing.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

I.  Entitlement To Service Connection For Post-Traumatic 
Stress Disorder.

During the hearing held in May 2005, the veteran testified 
regarding the stressors which he believes resulted in PTSD.  
He reported that his unit was attacked on multiple occasions, 
including one incident in which he hurt his knee.  The 
veteran reported that he had symptoms related to those 
incidents, such as having nightmares.  He further stated that 
he had been diagnosed as having post-traumatic stress 
disorder, and was currently receiving treatment.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor; and credible evidence that 
the claimed in-service stressor actually occurred.  See 38 
C.F.R. § 3.304(f).  If the diagnosis of a mental disorder 
does not conform with DSM-IV or is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a).

Regarding the requirement under 38 C.F.R. § 3.304(f) that 
there be medical evidence establishing a diagnosis of post-
traumatic stress disorder, the Board notes there is 
conflicting evidence on this issue.  The report of a VA 
mental examination conducted in February 2004 reflects that 
the examiner concluded that the only disorder which was 
present was an anxiety disorder.  However, the veteran has 
been given a diagnosis of post-traumatic stress disorder by 
VA health care providers and a private psychiatrist on many 
occasions.  For example, numerous VA psychiatric therapy 
treatment records, such as a record dated in May 2005, 
contain diagnoses of PTSD.  In addition, an undated 
psychiatric treatment summary from Miguel Ramirez Jimenez, 
M.D., a psychiatrist, reflects that the diagnosis was post-
traumatic stress disorder.  The Board concludes that these 
records adequately establish the presence of post-traumatic 
stress disorder.  

Regarding the issue of whether there is credible evidence 
that the veteran's claimed stressors actually occurred, the 
Board notes that the veteran's service personnel records 
include his DD 214 which shows that he had service in Vietnam 
and his decorations included the Purple Heart.  A DD 215 also 
reflects that he was awarded the Combat Action Ribbon.  Other 
service personnel records reflect that the Purple Heart was 
awarded in connection with a knee injury which was sustained 
while seeking cover from rifle fire.  Thus, the occurrence of 
a stressor is adequately established.  

Finally, the Board notes that a medical statement from a VA 
psychiatrist dated in July 2004 reflects that the 
psychiatrist has given an opinion demonstrating a nexus 
between the current PTSD and the stressors in service.  The 
report reflects that the veteran was diagnosed with PTSD 
based on situations in 1967 that threatened his life and the 
lives of others.  A VA psychiatric progress note dated in May 
2005 likewise contains opinion linking the PTSD to in-service 
stressors.  

In summary, the evidence shows that the veteran's claimed in-
service stressors have been corroborated by service records, 
and he also has a medical diagnosis of post-traumatic stress 
disorder based on those stressors.  Accordingly, the Board 
concludes that the requirements for service connection for 
PTSD have been met and the appeal is granted.





II.  Entitlement To Service Connection For Residuals Of A 
Left Knee Injury.

Initially, the Board notes that the veteran's claim for 
service connection for a left knee injury was previously 
denied by the RO in a decision of June 1969 on the basis 
there was no evidence in the file of an injury to his left 
knee.  Significantly, the additional evidence presented since 
that decision includes a service personnel record showing the 
occurrence of such an injury.  Such a record is new and 
material, and the claim has been reopened.

During the hearing held in May 2005, the veteran testified 
that he injured his left knee during combat in Vietnam.  He 
said that after the injury he was hospitalized for thirty 
days.  

The veteran's service medical records do not contain any 
references to any problems involving the knee.  As noted 
above, however, the service personnel records show that the 
veteran sustained a "wrenched knee" in May 1967.  He was 
hospitalized the same day, with the hospitalization 
reportedly lasting from May 3, 1967, until June 7, 1967.  He 
was awarded a Purple Heart in connection with that injury.  

The report of a disability evaluation examination conducted 
by the VA in February 1969 reflects that the veteran reported 
that he had been hospitalized for eleven days in Vietnam for 
a left knee injury.  He reported that he had periodic knee 
pain.  Examination of the left knee was negative at that 
time.  

On a subsequent VA medical examination in September 1970, the 
veteran again reported that he had injured his left knee when 
jumping in a trench in Vietnam in 1967.  On physical 
examination, there was slight tenderness medially at the 
joint line.  The diagnosis was possible internal derangement 
left knee based upon history of locking, buckling and medial 
joint line pain.  

A VA radiology report dated in May 1994 reflects that the 
left knee had degenerative arthritis.  A VA MRI report dated 
in June 1998 shows that the left knee had effusion, 
chondromalacia and a torn medical meniscus.  An operation 
report dated in June 1998 from the Hospital San Francisco 
reflects that he underwent surgery for treatment of a left 
meniscal tear.  

Current VA treatment records, such as a treatment record 
dated in January 2006, reflect that the veteran's current 
diagnoses include left knee osteoarthritis.  

In this case, the service records provide support for the 
veteran's contention that he sustained chronic left knee 
injury residuals in service.  The length of hospitalization 
during service suggests a serious injury.  The post service 
medical evidence and his testimony show that he continues to 
experience the same problems, and has established continuity 
of symptomatology.  Based on the foregoing evidence, the 
Board finds that the veteran has a chronic left knee disorder 
which had onset during active service.  Accordingly, the 
Board concludes that residuals of a left knee injury were 
incurred in service.


ORDER

1.  Service connection for post-traumatic stress disorder is 
granted.

2.  Service connection for residuals of a left knee injury is 
granted.


REMAND

The Board finds that VA has not yet met its duties to develop 
evidence with respect to the claim for an increased rating 
for lumbar myositis.  After reviewing the claims file, the 
Board concludes that additional relevant evidence may exist 
which has not been obtained.  In this regard, the Board notes 
that there are indications that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  A letter from the SSA dated in April 2004 indicates 
that the veteran had been determined to be disabled.  Also 
presented is a single medical report which was apparently 
performed in connection with the claim for Social Security 
benefits.  However, the entire claims file from the Social 
Security Administration has not been obtained.  The Board 
concludes that VA has an additional duty to assist with the 
development of evidence, as VA has not obtained all evidence 
from the SSA regarding the veteran's claim for benefits 
administered by that agency.  Efforts to obtain such records 
should be accomplished.  The duty to assist is particularly 
applicable to records which are known to be in the possession 
of the Federal Government, such as military service 
department and SSA records.  See Counts v. Brown, 6 Vet. App. 
473 (1994); see also Martin v. Brown, 4 Vet. App. 136, 140 
(1993) (in deciding a claim for an increased rating, the 
SSA's decision is "pertinent" to a determination of a 
veteran's ability to engage in substantially gainful 
employment, quoting Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992)).  Thus, the Board must obtain all of the records 
pertaining to the SSA decision as such records may be 
relevant to the claims for VA benefits.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The Board also notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  The Board notes that 
the veteran was previously afforded a VA spine examination in 
June 2004, at which time the examiner reported that he found 
lumbar myositis with no clinical evidence of other 
conditions.  During the hearing held in May 2005, however, 
that the veteran reported having other significant additional 
pathology, such as atrophy of his lower extremities due to a 
back disorder, and stated that he must use crutches to get 
around his house.  The veteran further testified that he had 
to stop working because of the back disorder.  The Board 
finds that another VA spine examination is required to allow 
resolution of the conflicting evidence.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim.  
Again, VA must continue its efforts until 
all records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  

2.  Once copies of the Social Security 
records have been added to the claims 
file, the veteran should be afforded a VA 
spine examination for the purpose of 
assessing the severity of his service-
connected disability of the lumbar spine.  
All required tests and studies should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
comment on the functional limitations, if 
any, associated with the veteran's 
service-connected spine disorder.  All 
findings necessary to evaluate the 
veteran's spine disorder under the 
revised Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating 
Episodes, as well as the new General 
Rating Formula for Diseases and Injuries 
of the Spine should be provided.  The 
examiner should identify the limitations 
on activity imposed by the disabling 
condition, viewed in relation to the 
medical history, and considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of the disability upon 
ordinary activity.  The examiner should 
specifically comment on the veteran's 
contentions that the service-connected 
back disorder has caused atrophy of the 
lower extremities and requires the use of 
crutches.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


